 In the Matter of DELEUW,COMPANY, EMPLOYERandINTERNATIONAL FEDERATION Or TECHNICAL ENGINEERS, ARCHITECTSAND DRAFTSMEN,LocAL No. 90-A, A. F. or L., PETITIONERCase No. 13-R-3C 7.Decided January 17, 19417Rooks and Freeman,byMessrs. Lee A. FreemanandJ.GordonHenry,of Chicago, Ill., for the Employer.Daniel Carmell, by Messrs. Lester AsherandJoseph E. Gub bins,ofChicago, Ill., andMr. Ursa Stringer,of Chicago, Ill., for the Petitioner.Mr. Ralph Winkler,of counsel to the Board.DECISIONANDORDERUpon a petition duly filed, hearing in this case was held at Chicago,Illinois, on September 9 and 13, 1946, before Erwin A. Peterson, hear-ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.At the hearing, theEmployer renewed a motion previously filed to dismiss the petition.The hearing officer referred the motion to the Board.For reasonshereinafter stated, the motion is hereby granted.The Employer'srequest for oral argument is denied inasmuch as the record, in ouropinion, adequately presents the issues and positions of the parties.Upon the entire record in the case, the National Labor RelationsBoard makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERDe Leuw, Cather & Companyis anIllinois corporation located inChicago, Illinois, where it is engaged in the practice of consulting engi-neering.Its services include the appraisal of values of industrial andutility properties; the investigation, survey, and preparation of re-ports on various types of building and construction projects ; the72 N.L.R B,No 33.191731242-47-vol 72-14 192DECISIONSOF, NATIONALLABOR RELATIONS BOARDpreparation of plans and specifications and estimates of the cost ofsuch projects, including in some instances the supervision of construc-tion ; and the preparation of planning reports for the rearrangementor supplementation of municipal utilities and services.In 1945, the Employer received fees totaling $369,500, of whichamount $252,000 was for jobs located outside the State of Illinois.A substantial portion of the work on the out-of-State jobs was per-formed in Illinois.The major jobs performed by the Employer dur-ing the past 5 years areas follows: (a) design and preparation of plansand specifications for Naval Ammunition Depots in McAlester, Okla-homa, and Earle, New Jersey; sewer and water facilities of DefensePlant Corporation, McCook, Illinois, and for the town of Cicero,Illinois; (b) design, preparation of plans and specifications and man-agement of construction of shop facilities, C. R. I. & P. R. R., Chicago,Illinois;Army Ammunition Depot, Sidney, Nebraska; power plantsto service separate institutions of the State of Illinois; (c) prepara-tion of technical close-out report for Naval Air Station, Brunswick,Georgia; (d) physical appraisal of properties of Defense Plant Cor-poration located in Illinois.The total value of the properties in-volved in these jobs was $154,850,000.The Employer employsapproximately 90 architects, engineers, and draftsmen, in addition toclerical personnel.We find, contrary to the Employer's contention, that it is engagedin commerce within the meaning of the National Labor RelationsAct.'IT.THE ORGANIZATION INVOLVEDThe Petitioner is a labor organization affiliated with the AmericanFederation of Labor, claiming to represent employees of the Em-ployer.III.THE APPROPRIATE UNITThe parties agree generally that the appropriate unit shouldinclude all architects, draftsmen, engineers, assistant engineers, de-signers, and estimators, excluding all general office employees, co-ordinating engineers, and all other employees above the rank ofcoordinating engineer.The parties disagree concerning the inclusionof the categories of employees discussed hereinafter whom the Pe-titioner would exclude and the Employer would include.1Matter of The Austin Company,70 N. L R.B 851;Matter of Electrical Testing Labora-tories, Inc.,65 N L. It. B 1239,Matter of Stone&Webster Engineering Corporation,60N L. R B.124,Matter of Spalek Engineering Corporation,45 N. L. It. B 1272 ;PolishNational Alliance of the United States of America v.N. L. R. B.,322 U. S 643. DE LEUW, CATHER & COMPANY193Section chiefs2direct staffswhich may vary from3 to 14 employees.Their principalfunction is to expedite and coordinate the work oftheir staff subordinates.Staffengineersare engaged primarilyin coordinating the work onlarger projects.They have authorityto utilizetheservices of em-ployees inthe different sections as need requires.Engineers and assistantengineersin SanitationHydraulicDepart-mentii,et, among other duties, as consultants for municipalities.Theymay, as occasion requires,drawon theservices of other employees.Engineersand assistant engineers in Transportationand TrafficDepartmentmake engineering studiesof transportationsystems.They consult directly with the Employer'sclients and take theirorders from the officialsof the Employer.To assist them in theirwork, they generallyhave subordinates.All these employees are hourly paid like the other technicalemployees whom the Petitioner seeks to represent although at a higherrate because of their greater skill and responsibilities.None of themhas the power to change or effectivelyto recommend a change in thestatus of other employees.None of them are "executive employeeswho are in a position to formulate,determine and effectuatemanage-ment policies,"the Board's test of a managerialemployee.3We findthat these employees are not, contrary to the Petitioner's contention,either managerial or supervisory employees.Accordingly,we believethat they should be included in the unitwith othertechnical employees.There are threeclerical employees in theSpecificationDepartmentworking under the direction of an engineer in the formulation anddescription of specificationsfor engineeringprojects.We believe thatbecause of the nature of their work and their supervision their inter-ests lie with other employees in the unit and they should be includedtherein.4Engineers and clerical employees in the Construction Department.The engineers in this department spend a substantialfart of their timein on-the-site supervisionof jobs designed by the Employer. They areassisted by field clerks.Because their work requires them to be awayfrom the Chicago office a substantial part of their time, we do notbelieve that the engineers or clerks in this department have the same2This includes the Engineer in charge of the specification department.3Matter of Ford Motor Company,66 N. L. R. B. 1317.4Matter of Payson Manufacturing Company of Chicago,65 N. L it. B. 539:Matter ofAdams-Milhs Corporation, Plant Number7, 63 N. L. R B. 362, 364;Matter of Kearney &Trecker Corporation,60 N. L.R B 148, 151-152;Matter of Chicago Rawhide Manufactur-ingCompany,59 N. L R B 1234, 1236. 194DECISIONSOF NATIONALLABOR RELATIONS BOARDinterests and problems as other employees in the unit.They shouldbe excluded.Accordingly, we find that all the Employer's architects, draftsmen,engineers, assistant engineers, designers, and estimators, includingsection chiefs, staff engineers, engineers and assistant engineers of theSanitation-Hydraulic and Transportation Traffic Department, and allemployees of the Specification Department, but excluding all generaloffice employees, coordinating engineers, employees above the rank ofcoordinating engineers, employees of the Construction Department,and all other supervisory employees with authority to hire, promote,discharge, discipline, or otherwise effect changes in the status of em-ployees, or effectively recommend such action, constitute a unit appro-priate for the purposes of collective bargaining within the meaning ofSection 9 (b) of the Act.IV. THE ALLEGED QUESTION CONCERNING REPRESENTATIONIn connection with its petition, the Petitioner submitted designationcards sighed by some of the employees in the unit sought to be repre-sented.We have substantially enlarged the unit proposed by thePetitioner with the result that the showing of interest made by thePetitioner does not now indicate, on the basis of our experience, a sub-stantial probability that an election directed at this time would resultin the selection of a statutory bargaining representative.To direct anelection under these circumstances would involve an unwarranteddrain on the Board's limited funds and personnel.Accordingly, weshall dismiss the petition herein.5ORDERUpon the basis of the foregoing findings of fact and conclusions, theNational Labor Relations Board hereby orders that the petition forinvestigation and certification of representatives of employees of DeLeuw, Cather & Company, Chicago, Illinois, filed by InternationalFederation of Technical Engineers, Architects and Draftsmen, LocalNo. 90-A, A. F. of L., be, and it hereby is, dismissed.CIJAIRMAN HERZOG took no part in the consideration of the aboveDecision and Order.5Matter ofLansing Drop Forge Company, 64 N. LR. B. 617